DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 51-56, 58-66, and 68-70 have been considered but are moot in view of new ground of rejection.
With respect to double patenting rejection, Applicant requests reconsideration of the rejection in view of claims amendments (page 7). The amended claims do not overcomes the references as discussed in prior art rejection below. Therefore, the double patenting rejection is maintained. Applicant is respectfully suggested to file terminal disclaimer for Patent No. 10,187,687 for compact prosecution of the application. 
With respect to Applicant’s argument that no new matter is added, and amendments are supported by at least par. [0010] of the originally filed application (page 6), this argument is respectfully traversed.
Par [0010] describes the media guidance application, in response to determining that the first characteristic and the second characteristic meet the video feed criteria, automatically generate for display a video feed including the first video asset (received from first location/John’s cell phone) and the second video asset (received from second location/Claire’s set top box) on a display device at the third location (Max’s device). 
Par [0012]-[0017] describe the media guidance application determines level of uncertainty associated with the first or second content tags and provides the first video asset or second video asset to a human curator to approve or edit the first or second content tag. A human curator may be identified by a specific content tag. The media guidance applicant may process information from user’s profile and determine video feed criterion, which match profile of the requested user (e.g., Max’s interest). The media guidance application generates for display the video feed in a picture-in-picture window on the display device that allow the requested user (e.g., Max) to watch video content provided by other users at different locations based on characteristics provided by other users (e.g., John’s phone and Claire’s set top box). However, the specification does not have support for limitation “receiving a request for a second video asset of the event from a second location” (as in the example given in the specification, there is no disclosure that receiving a request (from Max’s location) for a second video asset of the event from a second location (i.e. second video asset of event from Claire’s location); “and in response to determining that there is a match between the first content tag approved or edited by the human curator and the criterion, transmitting the first video asset and the second video asset for concurrently display at a display device at the second location” as recited. Instead, as indicated above, the specification discloses the media guidance application receives a video-feed request from a third location. The media guidance application my input the video feed criterion into a database listing characteristics that meet criteria to determine that the first characteristic and the second characteristic meet the video feed criterion par. [0007]-[0010]. Thus, the request issued by Max’s device in the example is video-feed request for a video feed. It is not “a request for a second video asset of the event from a second location” as amended in the claims 51, 61). Therefore, the specification does not have support for the amended limitation “receiving a request for a second video asset of the event from a second location; retrieving a criterion from the request for the second video asset…in response to determining that this is a match…, transmitting the first video asset and the second video asset for concurrently display at a display device at the second location” as amended in claims 51, 61.
With respect to prior art rejection, Applicant argues the cited references fail to teach or suggest “ in response to determining that there is a  match between the first content tag approved or edited by the human curator and the criterion, transmitting the first video asset and the second video asset for concurrent display at the second location, as amended in claim 51 because Bruce does not disclose anything related to “transmitting the first video asset and the second video asset for concurrently display”; Jaime does not transmit the first video asset and the second video asset for concurrent display, as shown in amended claim 51; and other cited references does not remedy the deficiency of Bruce (page 6). This argument is respectfully traversed.
Bruce discloses receiving a request for a second video asset of the event from a second location (receiving a request with to search for a video asset of event from a second location based on topic, sub-topic, keyword, etc. – see include, but not limited to, paragraphs 0109, 0116, 0141). Bruce further disclose user interface showing an output include a curator’s identification, text curated elements, image curated element and video curated element includes a live video feed, wherein the image curated element, summary curated elements, image curated element, video curated elements are displayed based on matching of the search criteria/query with the topic, sub-topic, or keyword, etc. tagged or approved by a curator (see for example, figures 10-12c, paragraphs 0109-0113, 0138-0141). Thus, Bruce discloses image curated element, video curated element including a live video feed that are transmitted from originator(s) and curator’s location and are displayed on user interface or webpage at the same time based on the search could be read on the claimed limitation of transmitting the first video asset” (e.g., read on video asset from live video feed/originator) and “the second video asset” (image curated element or video element that is tagged by a curator) for concurrent display at a display device at the second location (display at the same time on user interface 102).
Alternatively, Jaime discloses when a search criteria is received, the server may use the search criteria for media clips related to at least some the criteria and present the clips in columns, each column comprising media clips associated with one of two teams or the clips are received and/or uploaded from different devices recording the same event (see include, but not limited to, paragraphs 0065, 0067, 0075, 0117, 0120-0121, 0160, 0211-0213). Obviously, Jaime discloses receive a request for a media clip of the event from a second location (receiving request to search a criteria for a media clip of an event from a second location), in response to determining that there is a match between the first content tag and the criteria, transmitting the first media clip and the second media asset for concurrent display at a display device at the second location so that the clips (read on first media asset and second media asset) that are matched with the search criteria are retrieved and present at the same time on different columns or based on timeline or present the clips in a single, continuous media clip presentation.
Although the Bruce’s disclosure or Jaime’s disclosure of displaying media content/clips from different sources on a user interface could be read on “…first and second video assets for concurrent display”. However, to provide a clear support for the teaching of “transmitting first video asset and second video asset for concurrent display” is well known in the art, the rejection relies on Harley reference (see for example, figure 1, paragraphs 0061, 0067) for teaching of a concurrent display of first video asset and second video asset as discussed below.

It is also noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876).	In this case, a particular type of information is “first video asset”, “second video asset” are considered as non-functional descriptive material. See Ngai 367 F.3d at  1339. These limitations are given only to the extent that two different types of data for concurrent display. The limitation of “first video asset”, “second video asset” is not required to give patentable weight (see also Appeal 2009-010851).
Although non-functional descriptive material are not required to give patentable weight, all claim limitations are known by prior art as discussed below. 
	Claims 1-50, 57 and 67 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 51-56, 58-66 and 68-70 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claims 51 and 61, each recites limitation “receiving a request for a second video asset of the event from a second location; retrieving a criterion from the request for the second video asset…in response to determining that this is a match…, transmitting the first video asset and the second video asset for concurrently display at a display device at the second location” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (see discussion in “response to arguments” above.

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 51, 53-56, 58-61, 63-66, and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2015/0088668) in view of Jaime et al. (US 2015/0262617), Chandler et al. (US 7,233,935), and further in view of Harley et al. (US 20130188923).

Regarding claim 51, Bruce discloses a method for creating personalized video feeds (creating personalized video feeds from originator(s), curators based on selection of topic, sub-topic, or search query- see for example, paragraphs 0052, 0059, 0139-0141), the method comprising: 
receiving, at a server, a first video asset of an event transmitted from a first content capture device at a first location (e.g., receiving, at a server with curator, publication interface, repository, and/or server of website, a first video unit or sub-unit or video image  transmitted from a first content capture device as first location associated with an originator – see include, but not limited to, figures 1b, 2d, 5g, 8, paragraphs 0102, 0104-0106, 0110, 0133);
a first characteristic of the first video asset (read on characteristic of video provided from originator/source to be meet with criteria or to be tagged– see include, but are not limited to, figures 5A-6, paragraphs 0108-0109, 0104, 0046, 0049, 0052, 0055, 0060, 0120);
a first content tag of the first video asset corresponding to the first characteristic (first tag/information of the video corresponding to the first characteristic such as source, category, information, etc. provided by the originator/source - paragraphs 0108-0109, 0104, 0046, 0049, 0052, 0055, 0060, 0120);
“assigning a second content tag to the first video asset, wherein the second content tag corresponds to a second characteristic which identifies a human curator” is read on Bruce discloses of adding, applying, or tagging a tag to the video unit, wherein the second tag added/applied/provided to the video unit corresponds to a second characteristic such as information of curator, author, curator own rating, comments as described in, for example, paragraphs 0108-0109, 0104, 0046, 0049, 0052, 0055, 0060, 0120);
in response to determining that a level of information associated with the first content tag provided with the first video is not met a criteria, providing the first video asset to the human curator to approve or edit the content tag (in response to determining that the content are not met predetermined criteria, providing the first video asset to a curator/author for manually validates, peer reviewing, editing or verifying content from originator and/or content itself that are not met the criteria -see include, but not limited to, figures 5G-6, paragraphs 0024-0026, 0104, 0106, 0108-0109, 0113, 0119, 0120);
receiving a request for a second video asset of the event from a second location (receiving a request/search query for a video portion of interest or query search of the event from a second location- see include, but not limited to, paragraphs 0024-0026, 0109, 0116, 0141-0142, and discussion in “response to arguments” above);
retrieving a criterion from the request for the second video asset (retrieving a criterion such as a topic, sub-topic, keyword, query for second video data such as curated image of the search query – see include, but not limited to, paragraphs 0109, 0116, 0141-0142);
determining whether there is a match between the first content tag approved or edited by the human curator and the criterion (determining whether there is a match between the first tag/topic/sub-topic or keyword approved/validated or verified by a curator/author and the criteria/keyword/topic/sub-topic of search query – figures 5G-6, 11A-13, paragraphs 0029-0032, 0109, 0116, 0139-0143); and
in response to determining that there is a match between the first content tag approved or edited by the human curator and the criterion, transmitting the first video asset and the second video asset for display at a display device at the second location (displaying on a user interface a search result with image curated element, video curated element including a live video feed that has criterion of search query match with topic/sub-topic or tagged information validated/verified or approved by the curator/author – figures 5G-6, 11A-13, paragraphs 0029-0032, 0109, 0116, 0138-0143 and discussed in the “response to arguments” above).
Bruce does not explicitly disclose determining a first characteristic of the first video asset; 
assigning a first content tag to the first video asset corresponding to the first characteristic; 
in response to determining that a level of uncertainty is greater than a threshold, providing first video asset to a curator; and transmitting first video asset and second video asset for concurrent display.
Jaime discloses a video asset is captured by a content capture device; determining a first characteristic of the first video asset, and assigning a first content tag to the video asset corresponding to the first characteristic (paragraphs 0022-0023; 0029; 0160-0161).
In addition to Bruce, Jaime discloses when a search criteria is received, the server may use the search criteria for media clips related to at least some the criteria and present the clips in columns, each column comprising media clips associated with one of two teams or the clips are received and/or uploaded from different devices recording the same event (see include, but not limited to, paragraphs 0065, 0067, 0075, 0117, 0120-0121, 0160, 0211-0213). Thus, Jaime discloses receive a request for a second video asset of the event from a second location (receiving request to search a criteria for a second video asset of an event from a second location), in response to determining that there is a match between the first content tag and a criteria from the request for second video asset (request for a second video clip of the event), transmitting the first video asset and the second video asset for display at a display device at the second location so that the clips (read on first media asset and second media asset) that are matched with the search criteria are retrieved and present at the on different columns or based on timeline or present the clips in a single, continuous media clip presentation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce with the teaching including determining a first characteristic of video asset and assigning first content tag as taught by Jaime, in order to yield predictable result of reducing difficulty and/or time-consuming to learn and use of captured video or quickly providing interest video clips of an event (Jaime: paragraphs 0006-0007).
Chandler discloses characteristic/information which identifies a human curator, in response to determining level of uncertainty associated with first data assigned to the content is greater than a threshold, providing the first content to the human curator to approve or edit tag (information identifies administrator/user, in response to determining level of uncertainty is greater than a threshold (i.e., based on confidential level is low than a threshold, the action is not automatically initiated, providing the content with notification to human administrator/user to verify, override and/or manually initiate the action or correct the condition/information- see include, but not limited to, figures 2, 6, col. 7, lines 43-56, col. col. 11, lines 44-57, col. 12, lines 15-25, col. 16, lines 49-51, 57-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruce in view of Jaime with the teachings determining based on level of uncertainty as taught by Chandler in order to yield predictable result of improving trust and accuracy in decision making while reducing costs in automated system (col. 1, lines 3-21, 60-61). 
Harley discloses transmitting first video asset and second video asset for concurrent display at a display device at second location (transmitting video segment and second video segment received from different locations/sources for concurrent or simultaneous display at a display device at second location in response to a search query – see include, but not limited to, figures 1-2, paragraphs 0061, 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the of claimed invention to further modify Bruce with the teachings including of transmitting first video asset and second video asset for concurrent display as taught by Harley in order to yield predictable result of allowing user to see multiple visual videos at the same time (paragraph 0067).

Regarding claim 53, Bruce in view of Jaime and Chandler and Harley discloses the method of claim 51, wherein: 
the first location corresponds to a live event (Bruce: Par. [0024 - 0025] and Jamie’s capture device (1st location) Par. [0021-0023], 0162, 0199; Harley: paragraphs 34, 42); and 
the second location is remote to the first location (Jamie: Par. [0114], 0160, 0162, 0199, Bruce: figure 2D; Harley: paragraphs 0034, 0042).

Regarding claim 54, Bruce in view of Jaime and Chandler and Harley discloses the method of claim 53, wherein: the content tag is assigned to the first video asset based on metadata associated with the live event (see include, but not limited to, Jamie: Par. [0104; 0138]).

Regarding claim 55, Bruce in view of Jaime and Chandler and Harley discloses the method of claim 51, wherein: 
the first video asset is generated for display on a display device at a third location that is remote to both the first location and the second location (see Jamie Fig. 8 el. 800b at one location (3rd location) and 800a at another location (2nd location) and remote from the capture device’s (1st location)Par. [0024 - 0026]; Harley: paragraphs 0034, 0042).

Regarding claim 56, Bruce in view of Jaime and Chandler and Harley discloses the method of claim 51, wherein: the criterion includes any of actor, genre, year, content filter (see include, but not limited to, Bruce: Topic/Subtopic, see Fig. 12A, el. 108/110A-D and Par. [0104], [0108]), and age rating.

Regarding claim 58, Bruce in view of Jaime and Chandler and Harley discloses the method of claim 51, Bruce in view of Jamie and Harley further discloses 
receiving, at the second location, a first video-feed comprising a live broadcast of a live event corresponding to the first location (method for compiling a multi-channel video from various participant of a same event, see include, but not limited to, Harley: Fig. 4-6 and Par. [0035; 0039]); and 
generating for simultaneous display the live broadcast and the first video asset on the display device at the second location (see include, but not limited to, Harley: Fig. 1 and Par. [0025], a GUI contains various segment of the same event (e.g., an active stream = the live broadcast).

Regarding claim 59, Bruce in view of Jaime and Chandler and Hartley discloses the method of claim 58, wherein the first video asset is generated for display in a picture-in-picture window on the display device (see for example, Hartley: Fig. 1 and paragraphs 0061, 0067).

Regarding claim 60, Bruce in view of Jaime and Chandler and Hartley discloses the method of claim 59, further comprising:
receiving a video-feed request from a third user at a third location (Bruce: Par. [0024 - 0026], Harley: figures 1-2 the captured content via originator with camera, may be streamed/distributed to users who have identified they have an interest in receiving such content); 
in response to receiving the video-feed request, generating a second video-feed comprising the first video-feed and the first video asset (see include, but not limited to, Harley: Fig. 4-6 and Par. [0029-0030, 0035, 0039]); and
generating for display the second video-feed on a display device at a third location (see include, but not limited to, Jamie: fig. 8, para. 0161, Harley: figures 1-2, paragraphs 0025, 0029-0030, 46, 0061, 0067).


Regarding claim 61, the limitations of a system that correspond to the limitations of the method in claim 51 are analyzed as discussed in the rejection of claim 51. Particularly, Bruce in view of Jaime and Chandler and Harley discloses a system for creating personalized video feeds, the system comprising:
communications circuitry (see include, but not limited to, Bruce: figures 1b, 2d, 7-8; Jaime: figures 4-5, 8; Chandler: figures 2-3); and
a control circuitry that:
	receives, from the communications circuitry, a first video asset of an event transmitted from a first content capture device at a first location;
	determines a first characteristic of the first video asset;
	assigns a first content tag to the first video asset corresponding to the first characteristic;
	assigns a second content tag to the first video asset, wherein the second content tag corresponds to a second characteristic which identifies a human curator;
	in response to determining that a level of uncertainty associated with the content tag assigned to the first video asset is greater than a threshold, provides the first video asset to the human curator to approve or edit the content tag;
	receives a request for a second video asset of the event from a second location;
	retrieves a criteria from the request for the second video asset;
	determines whether there is a match between the first content tag approved or edited by the human curator and the criteria; and
	in response to determining that there is a match between the first content tag approved or edited by the human curator and the criteria, transmits the first video content asset and the second video asset for concurrently display at a display device at the second location (see similar discussion in the rejection of claim 51 and include, but not limited to, Bruce: figures 1b, 2d, 7-8, paragraphs 0108-0109, 0104, 0060; Jaime: figures 4-5, 8; Chandler: figures 2-3, paragraphs 0119-0120; Harley: figures 1-2, paragraphs 0061, 0067).

Regarding claims 63-66, 68-70, the additional limitations of the system that correspond to the additional limitations of method in claims 53-56, 58-60 and are rejected as discussed in the rejection of claims 53-56, 58-60.

Claims 52 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2015/0088668) in view of Jaime et al. (US 2015/0262617), Chandler, Harley as applied to claim 51 or claim 61, and further in view of Miller (US 2016 0294894) or Kim et al. (US 2016/0057497).

Regarding claim 52, Bruce in view of Jaime, Chandler and Harley discloses the method of claim 51, Bruce does not explicitly disclose: 
	accessing a user profile; and retrieving the criterion from the received request based on the user profile.
	Miller discloses accessing a user profile and retrieving the criterion from the received request based on the user profile (accessing a user profile based on a request from a user (Fig. 2 ¶0060; ¶0083-0085), retrieving content based on user profile so that tagged in media content is omitted based the user profile information (see ¶0190-0192).
	Alternatively, Kim discloses accessing a user profile, and retrieving criterion from the received request based on the user profile (accessing a user profile and retrieving information from the received request based on user profile to filter out restricted content based on user profile information – see include, but are not limited to, figures 4-7, 38-40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Bruce in view of Jamie and Chandler with the teaching including a retrieving based on user profile, as taught by Miller/Kim, in order to yield predictable results such as to provide to user tailored tagged media segment to user’s request.  

Regarding claim 62, the additional limitations of the system as claimed correspond to the additional limitations of method as recited in claim 52 and are rejected as discussed in the rejection of claim 52.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-56, 58-66, 68-70 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,187,687. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 51-56, 58-66, 68-70 and Patent claims 1-14 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 51-56, 58-66, 68-70 is an obvious variation of the invention defined in the patent claims 1-14 because for limitations in the instant claims that are not recited in patent claims (e.g., transmitting first video asset and second video asset for concurrent display...” ) are known by prior art (see for example, prior arts discussed in the rejection above). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited above for the benefit as discussed in the prior art rejection above. 
 	Allowance of claims 51-56, 58-66, 68-70 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-14 of Patent No. 10,187,687.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Freeman et al. (US 20040261127) discloses digital interactive system for providing full interactivity with programming events.
	Jain et al. (US 6144375) discloses multi perspective viewer for content-based interactivity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
April 5, 2021